       Case:
         Case:
             1:20-cv-06316
               1:20-cv-06316
                           Document
                             Document
                                    #: #:
                                       49-5
                                          5 Filed:
                                             Filed:10/26/20
                                                    03/05/21Page
                                                             Page11ofof27
                                                                        27PageID
                                                                           PageID#:31
                                                                                  #:874

    FI/2L6E D                   EXHIBIT 1
      10  /2020
              . BRUTO    N
   THOMA.SDGIS T R IC T COURT
CLERK, U .S
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page22ofof27
                                                                 27PageID
                                                                    PageID#:32
                                                                           #:875
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page33ofof27
                                                                 27PageID
                                                                    PageID#:33
                                                                           #:876
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page44ofof27
                                                                 27PageID
                                                                    PageID#:34
                                                                           #:877
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page55ofof27
                                                                 27PageID
                                                                    PageID#:35
                                                                           #:878
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page66ofof27
                                                                 27PageID
                                                                    PageID#:36
                                                                           #:879
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page77ofof27
                                                                 27PageID
                                                                    PageID#:37
                                                                           #:880
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page88ofof27
                                                                 27PageID
                                                                    PageID#:38
                                                                           #:881
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page99ofof27
                                                                 27PageID
                                                                    PageID#:39
                                                                           #:882
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page10
                                                           10ofof27
                                                                  27PageID
                                                                     PageID#:40
                                                                            #:883
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page11
                                                           11ofof27
                                                                  27PageID
                                                                     PageID#:41
                                                                            #:884
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page12
                                                           12ofof27
                                                                  27PageID
                                                                     PageID#:42
                                                                            #:885
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page13
                                                           13ofof27
                                                                  27PageID
                                                                     PageID#:43
                                                                            #:886
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page14
                                                           14ofof27
                                                                  27PageID
                                                                     PageID#:44
                                                                            #:887
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page15
                                                           15ofof27
                                                                  27PageID
                                                                     PageID#:45
                                                                            #:888
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page16
                                                           16ofof27
                                                                  27PageID
                                                                     PageID#:46
                                                                            #:889
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page17
                                                           17ofof27
                                                                  27PageID
                                                                     PageID#:47
                                                                            #:890
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page18
                                                           18ofof27
                                                                  27PageID
                                                                     PageID#:48
                                                                            #:891
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page19
                                                           19ofof27
                                                                  27PageID
                                                                     PageID#:49
                                                                            #:892
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page20
                                                           20ofof27
                                                                  27PageID
                                                                     PageID#:50
                                                                            #:893
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page21
                                                           21ofof27
                                                                  27PageID
                                                                     PageID#:51
                                                                            #:894
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page22
                                                           22ofof27
                                                                  27PageID
                                                                     PageID#:52
                                                                            #:895
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page23
                                                           23ofof27
                                                                  27PageID
                                                                     PageID#:53
                                                                            #:896
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page24
                                                           24ofof27
                                                                  27PageID
                                                                     PageID#:54
                                                                            #:897
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page25
                                                           25ofof27
                                                                  27PageID
                                                                     PageID#:55
                                                                            #:898
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page26
                                                           26ofof27
                                                                  27PageID
                                                                     PageID#:56
                                                                            #:899
Case:
  Case:
      1:20-cv-06316
        1:20-cv-06316
                    Document
                      Document
                             #: #:
                                49-5
                                   5 Filed:
                                      Filed:10/26/20
                                             03/05/21Page
                                                      Page27
                                                           27ofof27
                                                                  27PageID
                                                                     PageID#:57
                                                                            #:900
